HiggiNS, J.
The only question presented by the appeal is the sufficiency of the evidence to survive the motion for nonsuit. The plaintiffs introduced the written contract. Their evidence tended to show that Emma Tyndall died in 1939 and E. A. Tyndall died in May, 1953. Before Tyndall’s death the plaintiffs requested of R. E. Tyndall information as to the amount of encumbrances and expenses, and by way of reply received a threat of an assault with a deadly weapon.
The plaintiffs, on 20 October, 1953, served written notice on all defendants of their election to take their one-fifth share provided in the contract and that they were ready, able and willing to make the payments required. They asked for a statement of the amount thereof. The defendants did not reply to the notice. The contract provided for payment at the death of A. E. Tyndall and Emma Tyndall. The amount due for hospital, doctor bills and burial expenses could not be *97determined until after the death of the survivor. William Henry Tyndall testified he made the request for information as to amount paid and the request was met with a threat of violence. The plaintiffs were entitled to the information requested. It was within the peculiar knowledge of the defendants. Their refusal may be considered evidence of their intention not to comply. Their sale and conveyance of the land, according to their own admission, after the plaintiffs’ request for the statement had been refused, may also be considered as evidence of their intention not to comply. Where tender is obviously useless, it is unnecessary. Millikan v. Simmons, 244 N.C. 195, 93 S.E. 2d 59; Bank v. Supply Co., 226 N.C. 416, 38 S.E. 2d 503; McAden v. Craig, 222 N.C. 497, 24 S.E. 2d 1; Chesson v. Container Co., 215 N.C. 112, 1 S.E. 2d 357; Gaylord v. McCoy, 161 N.C. 685, 77 S.E. 959.
It may be noted the contract required the plaintiffs to pay “a one-fifth part to all medical, hospitalization and funeral expenses which may hereafter be incurred by A. E. Tyndall and Emma Tyndall.” It is possible that final determination of the amount of such expenses incurred by A. E. Tyndall could not be ascertained with certainty until claims were filed in the course of administering his estate. The contract does not seem to require installment payments on the part of the plaintiffs, at least in the absence of a demand. For these reasons it appears not to have been contemplated by the contracting parties that payments should be made eo instante the death of the surviving parent.
The plaintiffs introduced the contract, evidence of its execution, failure to perform on the part of the defendants, and damages resulting. Taking the evidence in the light most favorable to the plaintiffs, they are entitled to have the jury pass on the issues of fact involved. Of course, the defendants will have equal opportunity to present their defenses, including their challenge to the validity of the reassignment by Rex Howard. The judgment of nonsuit entered by the Superior Court of Lenoir County is
Reversed.
JOHNSON, J., not sitting.
PaeKbr and Bobbitt, JJ., dissent.